Title: To Thomas Jefferson from Benjamin Waterhouse, 12 December 1807
From: Waterhouse, Benjamin
To: Jefferson, Thomas


                        
                            Sir,
                            Cambridge Decr. 12th 1807
                        
                        The Collector has just notified me, that the President of the United States had been pleased to appoint me
                            Physician to the Marine hospital at Charlestown; for which I return you my most cordial thanks.
                        Until yesterday I thought, that the appointment included the Navy-yard; as I knew that Dr Jarvis did the
                            duties of both. As they are contiguous, I thought they formed one medical department; but I find,
                            one is the care of the commercial seamen; the other the seamen and marines of the United States.
                        I would not be thought too craving, but I will venture to offer myself a candidate to do all that my
                            predecessor did; especially as they lay so convenient. It is here, thought not very probable, that any medical man of distinction will accept of the Navy yard medical department, while I possess the more lucrative one
                            the hospital: Which idea is submitted to the President of the United States with the greatest submission, by his obliged
                        and very humble Servt
                        
                            Benjn. Waterhouse
                            
                        
                    